       Case 1:18-cv-10225-MLW Document 553-1 Filed 10/21/20 Page 1 of 2



            DECLARATION OF ACTING DEPUTY FIELD OFFICE DIRECTOR
                                   ARTHUR J. WILSON JR.
       Pursuant to the authority of 28 U.S.C. § 1746, I, Arthur J. Wilson Jr., an Acting Deputy

Field Office Director for U.S. Department of Homeland Security, United States Immigration and

Customs Enforcement, Enforcement and Removal Operations, Burlington, Massachusetts

declare as follows:


   1. I am an Acting Deputy Field Office Director (“DFOD”) for U.S. Department of

       Homeland Security, United States Immigration and Customs Enforcement, Enforcement

       and Removal Operations (“ICE”). I am stationed in Burlington, Massachusetts.

   2. I began serving as an Acting DFOD for ERO Boston on October 19, 2020. Prior to

       holding my current position, I served in the following positions with ERO: Assistant

       Field Office Director for ERO Boston beginning on May 10, 2020. Prior to serving in

       that role, I served as DFOD for ERO Los Angeles from November 7, 2017 to May 9,

       2020. I have served in several other supervisory roles which include Supervisory

       Immigration Enforcement Agent, Supervisory Detention and Deportation Officer and

       Section Chief.

   3. This declaration is based on personal knowledge and information made known to me in

       the course of my professional duties. I am writing this declaration in response to the

       Court’s June 28, 2019 order (ECF No. 295). Further, I am writing this declaration to

       ensure the Court that I am aware of the ongoing litigation in this matter and have read the

       following orders, as directed by the Court:

           a. ECF No. 95, Memorandum and Order, June 11, 2018;

           b. ECF No. 159, Memorandum and Order, September 21, 2018.


                                                1
        Case 1:18-cv-10225-MLW Document 553-1 Filed 10/21/20 Page 2 of 2



    4. Additionally, I write this declaration to state that, consistent with the Court’s June 28,

        2019 order, after reading the above orders concerning detention and removal, I discussed

        each with Todd Lyons, Field Office Director for the ERO Boston Field Office and

        counsel representing the government in this case.

    5. Finally, I write this declaration to convey my understanding of the possible consequences

        of any violation of the above orders, as conveyed in this Court’s June 28, 2019 order.


I declare under penalty of perjury that the foregoing is true and correct.


Signed on the 21st day of October, 2020

ARTHUR J       Digitally signed by ARTHUR J
               WILSON JR

WILSON JR      Date: 2020.10.21 15:10:03
______________________________
               -04'00'


Arthur J. Wilson, Jr.
Acting Deputy Field Office Director
U.S. Department of Homeland Security
United States Immigration and Customs Enforcement
Burlington, Massachusetts




                                                  2
